OPINION
RUSSELL, Judge.
Alfred William Recor chose to plead guilty when he and his wife were brought to trial for the brutal murder of a neighbor girl in Chattanooga. Apparently what started out as a joint trial was converted by his announced intention to plead guilty into a trial of his wife. Recor was sent from the courtroom under the rule, because his wife’s attorney indicated that he planned to use him as a witness. At the conclusion of the wife’s trial, wherein she was found guilty of second degree murder, Recor was brought back into the courtroom. The jury which had just found his wife guilty was asked to remain in the box. He entered his formal plea of guilty to first degree murder, and the State recommended a seventy-five (75) year penitentiary sentence. The Court announced its approval and instructed the jury to pass upon whether or not they would approve the agreed disposition. After hearing two witnesses, and a stipulation that all of the evidence which they had just heard in the wife’s case could be considered in reaching a decision, they returned and subsequently announced a verdict of guilty of first degree murder and set punishment at seventy-five (75) years in the penitentiary.
By post-conviction petition, Recor attacks the judgment upon the grounds (1) that the jury did not hear evidence that would support a verdict of first degree murder; (2) that the ascertainment of the degree of homicide, even upon a guilty plea, is solely and exclusively the province of the jury, after being properly charged on all degrees, and that the guilty plea disposition of this case did not conform to this mandatory and exclusive procedure; and (3) the judgment is void in that Recor was denied his right of confrontation.
We disagree that he has carried the burden of proving that the jury did not hear evidence that would support a verdict of first degree murder. First, it is clear that his guilty plea was explicitly to murder in the first degree. A proper guilty plea dispenses with the requirement of evidence of guilt. State ex rel. Barnes v. Henderson, 220 Tenn. 719, 423 S.W.2d 497. Further, evidence was introduced, including his confession of the killing. True, it does not directly reflect premeditation; but the jury was at liberty to find premeditation from the whole body of proof in the wife’s case, which was before them by stipulation. (We do not have that proof before us; but, since the burden was upon Recor, to establish his allegations, and he has not presented us with that proof, we cannot assume that it would not support the State’s theory of premeditation.)
We overrule the contention that a plea of guilty to first degree murder cannot be voluntarily entered, and do not agree that it is constitutionally required that a jury must in all guilty plea homicide cases fix the degree of guilt after a full charge from the court. This question was laid to rest by this court in the case of State ex rel. Turner v. Henderson, Tenn.Cr.App., 447 S.W.2d 874, in a case very similar on its facts to this one.
*896Nor do we agree that Recor was denied his constitutional right to confront the witnesses against him. It is true that the procedure apparently followed here is rather unique, in that apparently Recor and his wife were to be tried jointly; and we’re not sure that a severance was ever entered of record, although a severance procedure was in fact followed, in that Re-cors case was taken up after his wife had been found guilty. The confrontation complaint apparently is rooted in the fact that a stipulation was entered in Recor’s guilty-plea trial that the evidence previously introduced against his wife could be considered by the jury against him, it being the same jury. He was present when the stipulation was made, his lawyer actively participated in it, and he at least acquiesced in it. The right to confront witnesses is not absolute. It is legally possible and permissible and sometimes necessary for a defendant to be excluded from his own trial. This is a constitutional right that can, in a proper case, be waived. We find no constitutional right deprivation here, bearing in mind that no evidence at all is constitutionally mandatory after a valid guilty plea.
Finally, it is contended that the trial court erred in overruling petitioner’s motion to amend his petition, and in “not granting an evidentiary hearing”. The motion to amend was filed in skeleton form on the same date that the court decided the case, having had it under advisement for five and a half months after conducting a hearing thereon. Certainly the motion to amend came too late. And the complaint about not getting an evidentiary hearing is not factually substantiated. An evidentiary hearing was in fact held. It happens that the proof actually offered all had to do with the proceedings upon the guilty-plea trial, but petitioner introduced evidence and was not denied an opportunity to call witnesses in support of his petition. It so happened that most of the issues raised were mainly matters of law.
All assignments of error are overruled and the judgment of the trial court is affirmed.
MITCHELL, J., concurs.